Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the amendments and arguments submitted 2/4/2022.  The Examiner maintains the previous rejections and the rejections are made final.  The arguments are fully addressed below.
Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 contains an and/or statement.  The statement should be changed to “or” since the dirt collector can only be placed in a single item at a time.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claims 17 and 18 contain the limitation “wherein the surface of the dirt collecting body is free of hooks and loops.”  This is viewed as a negative limitation which was never a part of the initial disclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-4, 7-10, 12 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsunematsu (JP2011050709A) in view of Rucki (US2017/0055807).
Regarding claim 3 (Previously Presented) Tsunematsu in view of Rucki discloses the dirt remover according to claim 16, characterized in that the dirt-collecting body is received in the receiving space such that the dirt- collecting body can move relative to the latticed sheath body (Tsunematsu; Item 3 is described as a floating ball).  
Regarding claim 4 (Previously Presented) Tsunematsu in view of Rucki discloses the dirt remover according to claim 16, characterized in that the dirt-collecting body is a sphere and/or the sheath body is a sphere (Tsunematsu Figure 1).  
Regarding claim 7 (Previously Presented) Tsunematsu in view of Rucki discloses the dirt remover according to claim 16, characterized in that the latticed sheath body has a honeycomb structure, wherein the openings are honeycombed (Tsunematsu Figure 1).  
Regarding claim 8 (Previously Presented) Tsunematsu in view of Rucki discloses the dirt remover according to claim 16, characterized in that the surface of the dirt-collecting body and/or the surface of the latticed sheath body are or is antibacterial (Tsunematsu, Paragraph [0012] describes how Item 3 is made of materials similar to those disclose in the instant application.  Applicant relies on the inherent properties of these materials to express the antibacterial aspect).  
Regarding claim 9 (Previously Presented) Tsunematsu in view of Rucki discloses the dirt remover according to claim 16, characterized in that the dirt-collecting body and/or the sheath body are or is formed from a plastic, a biodegradable plastic, a silicone, a polyamide, a rubber, a ceramic and/or a metal (Tsunematsu Paragraph [0012]).  
Regarding claim 12 (Currently Amended) Tsunematsu discloses an automatic and currentless dirt remover for collecting dirt from an area surrounding the dirt remover, with a dirt-collecting body (Item 2) and a rolling-action sheath body (Item 1), which defines a receiving space in which the dirt-collecting body is received (Translation Paragraph [0013]), wherein the sheath body has a lattice design and has openings in order to provide external access to the dirt-collecting body (Translation Paragraph [0011]), which has a surface which collects the dirt wherein an inner surface of the sheath body provides a rolling contour for the dirt collecting body, along which the dirt-collecting body rolls during automatic dirt removal such that the dirt-collecting body contacts the inner surface of the sheath body and a surface to be cleaned during usage of the dirt remover, (Translation Paragraph [0012]), wherein the sheath body and the dirt-collecting body are configured such that the dirt collecting body is able to move freely inside the sheath body since the dirt-collecting body is not secured to the sheath body (no internal supports are discussed), wherein the surface of the dirt-collecting body is smooth (definition of smooth: “having a continuous even surface”; since the surface of Item 3 is a continuous hook and loop surface, it is considered to be smooth), wherein the dirt remover is configured to be used in a container including the surface to be cleaned, and wherein a movement of a user of 
Tsunematsu fails to explicitly disclose the surface of the dirt collecting body to be wherein the surface of the dirt collecting body is free of irregularities, such that the surface is smooth, wherein the surface of the dirt-collecting body is an adhesive, resulting in a chemical attraction of the surface of the dirt-collecting body.
Rucki teaches a dirt collecting device which uses a surface wherein the surface is free of irregularities, such that the surface is smooth, wherein the surface of the dirt-collecting body is a plurality of adhesive layers resulting in a chemical attraction of the surface of the dirt-collecting body (Paragraph 0042).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the hook and loop outer layer of the dirt collecting body as disclosed by Tsunematsu for the plurality of adhesive sheets as taught by Rucki.  The plurality of adhesive layers would be much easier to remove and clean in comparison to using lint removers on the spherical surface as originally discussed by Tsunematsu (Paragraph [0007]).  Further, using the dirt collecting device in the drier in comparison to the washer was found to have a greater ability to attract pet hair and debris (Rucki Paragraph [0055]).
The phrase “wherein the dirt remover is configured to be used in a container including the surface to be cleaned” is viewed as intended use.  Since there are no limitations on what is being cleaned or limitations which would inhibit Tsunematsu and/or Rucki from being able to accomplish the task, the references are capable of doing the task as described above.
Regarding claim 16 (Currently Amended) Tsunematsu discloses an automatic and currentless dirt remover for collecting dirt from an area surrounding the dirt remover, with a dirt-collecting body (Item 2) and a rolling-action sheath body (Item 1),Appl. Ser. No. 16/771,495 Response to Office Action Page 4 which defines a receiving space in which the dirt-collecting body is (Translation Paragraph [0013]), wherein the sheath body has a lattice design and has openings in order to provide external access to the dirt-collecting body (Translation Paragraph [0011]), which has a surface which collects the dirt wherein an inner surface of the sheath body provides a rolling contour for the dirt- collecting body, along which the dirt-collecting body rolls during automatic dirt removal such that the dirt-collecting body contacts the inner surface of the sheath body and a surface to be cleaned during usage of the dirt remover, (Translation Paragraph [0012]), wherein the surface of the dirt- collecting body  a smooth surface (definition of smooth: “having a continuous even surface”; since the surface of Item 3 is a continuous hook and loop surface, it is considered to be smooth), wherein the dirt-collecting body is not secured to the sheath body (no internal supports are discussed), wherein an inner surface of the sheath body provides a rolling contour for the dirt-collecting body, along which the dirt-collecting body rolls via its surface during the automatic dirt removal, and wherein the dirt remover is configured to roll via its latticed sheath body along a surface to be cleaned in order to collect dirt present at the surface to be cleaned since the dirt collected adheres to the surface of the dirt-collecting body (the dirt remover moves with the rotation of the laundry machine but can roll across any surface) and wherein the sheath body has at least two sheath body parts which are connected to each other via a press fit or a positive locking (Figure 1 shows the sheath body being two parts connected by a hinge and Figure 4 shows the sheath while being used where the two parts are connected to each other).  
Tsunematsu fails to explicitly disclose the surface of the dirt collecting body to be wherein the surface of the dirt collecting body is free of irregularities, such that the surface is smooth, wherein the surface of the dirt-collecting body is an adhesive, resulting in a chemical attraction of the surface of the dirt-collecting body.

Regarding claims 17 and 18 (New) Tsunematsu in view of Rucki discloses the dirt remover according to claim 12 (and 16), wherein the surface of the dirt- collecting body is free of hooks and loops (as discussed above, the combination is substituting the hook and loop surface for the smoot adhesive surface).  

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsunematsu (JP2011050709A) in view of Rucki (US2017/0055807) further in view of Lynne (US2019/0126326).
Regarding claim 6 (Previously Presented) Tsunematsu in view of Rucki discloses the dirt remover according to claim 16.  Tsunematsu fails to explicitly disclose the dirt-collecting body has at least one core, which has a higher density than a rest of the dirt-collecting body and/or of the sheath body (Tsunematsu, describes how Item 3 can be made of a rubber material but does not discuss the sheath body material).  
Lynne teaches at least one material combination wherein the dirt-collecting body has at least one core (Paragraph [0027]), which has a higher density than the sheath body (Paragraph .  
Response to Arguments
	Applicant argues one of ordinary skill in the art would not be motivated to modify Tsunematsu to achieve the claimed invention.  The Examiner respectfully disagrees.  As discussed above, the surfaces of Tsunematsu and Rucki are both used to attract debris or dirt from washing cycles.  Further substituting the multi layered adhesive for the hook and loop structure has a benefit of easier cleaning of the dirt remover.   
	Applicant argues the subject matter of Tsumatsu teaches hooks and loops and as such is not free of irregularities.  The Examiner respectfully disagrees.  As discussed above, the hook and loop structure is being replaced by the adhesive structure of Rucki.  Thus giving the dirt collecting body a smooth sticky surface.
	Applicant argues the floating ball made of floating material floats within the outer cage like container, and as such does not contact the inner surface of the sheath body.  The Examiner respectfully disagrees.  The dirt collecting body is unsupported within the outer latticed sheath.  In the presence of gravity or any accelerating forces, the dirt collecting body has the opportunity of colliding with the outer sheath.  
	Applicant argues the body of Tsunematsu shows a single part.  As claimed, Tsunematsu still reads on the claims, since the only limitation is “two sheath body parts”.  Tsunematsu teaches a top body part and a bottom body part, formed together by an integral hinge. 

Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach the method of putting the dirt remover of claims 12 or 16 into a container, having a user move the bag around, with the intent of cleaning the interior surfaces of the container.  Tsunematsu and Rucki are both intended to be used in a laundry cleaning cycle.  Laundry cleaning cycles are not meant to clean the internal surface of the container, nor is the movement directly generated by a user.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723